Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jerry Bowman appeals the district court’s orders denying relief on his civil action in which he claimed the Defendant discriminated against him based on his disability while considering him for a mortgage loan modification under the Home Affordable Modification Program (HAMP), and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, although we grant Bowman leave to proceed in for-ma pauperis, we affirm for the reasons stated by the district court. See Bowman v. Bank of Am. NA, No. 3:13-cv-03436-TLW (D.S.C. June 16, 2016 & Oct. 13, 2016), We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this, court and argument would not aid the decisional process.
AFFIRMED